Order entered May 1, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01345-CV

                                NEXBANK, SSB, Appellant

                                             V.

                                WINSTEAD PC, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-01816

                                         ORDER
       Before the Court is appellant’s April 30, 2019 unopposed motion to extend time to file

reply brief. We GRANT the motion and ORDER the brief be filed no later than June 7, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE